Citation Nr: 1759467	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right shoulder disorder.


REPRESENTATION

Veteran represented by:	John Dorrity, Accredited Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from January 1987 to August 1987, from January 2007 to September 2007, and from December 2007 to June 2008.  The Veteran also served in the Navy from March 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's current right shoulder disorder is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have been met. 
38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

With regard to the claim for entitlement to service connection for a right shoulder disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Service Connection - Laws and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Establishing service connection generally requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In the case of conflicting medical opinions, the Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  Other factors affecting the probative value of a medical opinion include thoroughness and degree of detail, and a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

III.  Analysis

The Veteran contends that his right shoulder disorder is related to service.  Specifically, he alleges that he injured his right shoulder in March 2008 while lifting weights during physical training.     

The Board finds that the evidence supports granting the Veteran's claim of entitlement to service connection for a right shoulder disorder.  As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding requirement of "current disability" satisfied if disorder diagnosed when claim is filed or at any time during pendency of appeal).  In January 2009, the Veteran was diagnosed with AC joint arthrosis of the right shoulder.  In June 2010 progress notes, impressions revealed that the Veteran had weight-lifters shoulder on the right side and possibly degenerative changes of the acromioclavicular joint.  In July 2010, the Veteran underwent arthroscopic distal clavicle excision of the right shoulder.  In December 2010, the Veteran was diagnosed with right shoulder strain status post arthroscopic distal clavicle excision.  In an October 2017 Compensation and Pension (C&P) examination, the Veteran was diagnosed with bilateral shoulder impingement syndrome.  

Turning to the next element of service connection, that of an in-service incurrence
or aggravation of a disease or injury, service treatment records document a right shoulder injury.   An Informal Line of Duty Determination note, dated in April 2008, reveals that the Veteran suffered a shoulder strain while lifting weights.  The note also reveals that the Veteran sought care that morning while stationed overseas.  A June 2008 service treatment record notes that the Veteran was seen and treated for joint pain, localized in the shoulder.  

Having determined that the Veteran has a current right shoulder disability and he injured the right shoulder in service, the Board must now determine whether there is a nexus between the two.  The Board has reviewed the competent medical evidence of record.  There is conflicting medical opinion evidence of record as to whether the Veteran's right shoulder disorder is proximately due to, or the result of service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.

In October 2011, the Veteran was afforded a VA examination.  The examiner reviewed the Veteran's claims file.  Within the examination report, the examiner noted that the Veteran was seen by his orthopedic surgeon in June 2010.  Upon reviewing the note from the orthopedic surgeon, the examiner reported that the Veteran had developed new onset right shoulder pain three or four weeks prior to June 2010.  Because the examiner was unable to find any documented injury or treatment related to the Veteran's claimed right shoulder condition, the examiner opined that it was less likely than not that the Veteran's right shoulder condition was a result of his military service.   

In November 2016, the Veteran had a physical examination with private physician, S.B.  At the time of examination, the Veteran presented for an evaluation of neck pain with radiation into his right shoulder and arm.  The Veteran stated that he had a chronic history of intermittent neck and right shoulder/arm pain since being injured while on active duty in 2008.  The examiner noted that the Veteran had right shoulder surgery in 2010.  The examiner opined that with his history of injury while on active duty in 2008, subsequent surgery, and pattern of frequent flare-ups, it was within a reasonable degree of medical certainty that the Veteran's right shoulder pain was directly related to the injuries sustained in 2008.  

The October 2011 VA examiner's opinion is based on an inaccurate factual premise that the Veteran did not sustain an injury to his right shoulder in service and that he did not receive treatment for his right shoulder in service.  Thus, it is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("[a]n opinion based upon an inaccurate factual premise has no probative value").  In contrast, the November 2016 opinion from private physician S.B. is based on knowledge of the relevant facts in the Veteran's case, and is supported by a rationale based on sound medical principles.  Thus, the Board finds the positive opinion persuasive on the nexus question.   Accordingly, service connection for a right shoulder disorder is warranted.


ORDER

Entitlement to service connection for a right shoulder disorder is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


